TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00112-CR


                               Joel Contreras-Aguilar, Appellant

                                                   v.

                                  The State of Texas, Appellee


                FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
       NO. CR-10-0442-B, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due on July 8, 2020. On counsel’s

motion, the time for filing was extended to September 14, 2020. Appellant’s counsel has now

filed a second motion, requesting that the Court extend the time for filing appellant’s brief.

We grant the motion for extension of time and order appellant to file a brief no later than

November 16, 2020. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on October 2, 2020.



Before Chief Justice Rose, Justices Baker and Kelly

Do Not Publish